DETAILED ACTION
	This office action is in response to the filed application 17457794 on December 6, 2021. 
	Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 6, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-13 and 17-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-13 and 17-18 of prior U.S. Patent No.11221917. This is a statutory double patenting rejection.
Current application 17/457794
Patent 11221917
Claim 12
Claim 12
Claim 13
Claim 13
Claim 17
Claim 17
Claim 18
Claim 18

**********************************
	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14-16, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-16, 19-20 of U.S. Patent No. 11221917. 
Claims 1-12, 14-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-19 of U.S. Patent No. 10387256. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9785503. 
Claims 1, 6, 8-9, 11-13, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-8, 15, 18 of U.S. Patent No. 8819482. 
Claims 1-2, 7, 12-14, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8-9 and 18 of U.S. Patent No. 8555109. 
Claims 1, 12, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 of U.S. Patent No. 8560882. 
Claims 1, 12, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 of U.S. Patent No. 8880799. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the claims are broader but otherwise recite similar limitations.

Current application 17/457794
Patent 
11221917
Patent 
10387256
Patent 9785503
Patent 8819482
Patent
8555109
Patent
8560882
Patent
8880799
Claim 1
Claim 1
Claim 1
Claim 1
Claim 1
Claim 1
Claim 1, 5
Claim 1
Claim 2
Claim 2
Claim 2
Claim 2

Claim 6


Claim 3
Claim 3
Claim 3
Claim 3




Claim 4
Claim 4
Claim 4
Claim 4




Claim 5
Claim 5
Claim 5
Claim 5




Claim 6
Claim 6
Claim 6
Claim 6
Claim 3



Claim 7
Claim 7
Claim 7
Claim 7

Claim 3


Claim 8
Claim 8
Claim 8
Claim 8
Claim 2



Claim 9
Claim 9
Claim 9
Claim 9
Claim 5



Claim 10
Claim 10
Claim 10
Claim 10




Claim 11
Claim 11
Claim 11
Claim 11
Claim 7



Claim 12

Claim 12
Claim 12
Claim 8
Claim 8
Claim 7
Claim 9
Claim 13


Claim 12
Claim 8
Claim 8


Claim 14
Claim 14
Claim 13
Claim 13

Claim 9


Claim 15
Claim 15
Claim 14
Claim 14




Claim 16
Claim 16
Claim 15
Claim 15




Claim 17

Claim 17
Claim 17
Claim 15
Claim 18
Claim 1
Claim 1
Claim 18


Claim 17

Claim 18


Claim 19
Claim 19
Claim 18
Claim 18
Claim 18



Claim 20
Claim 20
Claim 19
Claim 19






"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov